Exhibit 10.1

AMENDED AND RESTATED

2007 DIRECTOR PLAN OF

EXCO RESOURCES, INC.

(Adopted November 8, 2006)

(Amended and Restated Effective January 1, 2007)

1.                                       Purpose.  The purpose of this Amended
and Restated 2007 Director Plan of EXCO Resources, Inc. (the “Director Plan”) is
(i) to attract to and retain at EXCO Resources, Inc., a Texas corporation (the
“Company”), qualified and competent directors, upon whose efforts and judgment
the success of the Company is largely dependent, and (ii) to stimulate the
active interest of these persons in the development and financial success of the
Company by providing for stock ownership in the Company by such persons.

2.                                       Definitions.  Except as otherwise
stated, all capitalized terms herein shall have the meanings assigned to such
terms in the EXCO Resources, Inc. 2005 Long-Term Incentive Plan (the “Incentive
Plan”).  In addition, the following terms shall have the meanings indicated:

(a)                                  “Director” shall mean a member of the
Company’s Board of Directors.

(b)                                 “Director Fees” shall mean all fees payable
to Directors (including their annual retainer for Board services and all fees
paid for service on Board committees), as set from time to time by the Board,
payable in four (4) equal quarterly amounts (each of such four (4) amounts being
the “Quarterly Director Fees”) to each Director on the first business day
following the end of each fiscal quarter beginning with the fiscal quarter ended
December 31, 2006 (collectively, such payment dates being the “Quarterly Payment
Dates”), which may be paid in cash or in Shares.  For clarification purposes,
“Director Fees” shall relate solely to the fees or other compensation that are
paid to a Director for his or her services as a Director.

(c)                                  “Committee” shall have the meaning set
forth in Section 8(a).

(d)                                 “Effective Date” shall have the meaning set
forth in Section 4(b).

(e)                                  “Employee Director” shall mean a Director
who is an employee of the Company or any of its subsidiaries or affiliates.

(f)                                    “Nonemployee Director” shall mean a
Director who is not an employee of the Company or any of its subsidiaries or
affiliates.

(g)                                 “Option” (when capitalized) shall mean any
stock option described in Section 5 of this Director Plan.

(h)                                 “Payment Election” shall have the meaning
set forth in Section 4(a).

(i)                                     “Quarterly Payment Dates” shall have the
meaning set forth in Section 2(b).

(j)                                     “Share(s)” shall mean a share or shares
of the Common Stock.

1


--------------------------------------------------------------------------------




 

3.                                       Incentive Plan.


(A)                                  SHARES.  TO THE EXTENT A DIRECTOR ELECTS
THAT HIS OR HER DIRECTOR FEES BE PAID AS SHARES IN ACCORDANCE WITH SECTION 4,
(I) SUCH SHARES SHALL BE ISSUED AS OTHER AWARDS PURSUANT TO THE INCENTIVE PLAN
AND SHALL BE SUBJECT TO ALL OF THE TERMS AND PROVISIONS THEREOF, AND (II) THE
NUMBER OF SHARES THAT SHALL BE GRANTED AS OTHER AWARDS SHALL BE BASED ON FAIR
MARKET VALUE OF THE SHARES DETERMINED AS OF THE DATE ON WHICH DIRECTOR FEES
WOULD NORMALLY BE PAID TO THE DIRECTOR.  WITH RESPECT TO THIS SHARES COMPONENT
OF THE DIRECTOR FEES, IF THERE IS A CONFLICT BETWEEN THE TERMS OF THIS DIRECTOR
PLAN AND THE INCENTIVE PLAN, THE TERMS OF THE INCENTIVE PLAN SHALL BE GIVEN
EFFECT AND THE CONFLICTING PROVISIONS HEREOF SHALL BE DISREGARDED.

(b)                                 Options.  Options described in Section 5 of
this Director Plan shall be issued as Nonqualified Stock Options pursuant to the
Incentive Plan and shall be subject to all of the terms and provisions thereof.
 With respect to such Options, if there is a conflict between the terms of this
Director Plan and the Incentive Plan, the terms of the Incentive Plan shall be
given effect and the conflicting provisions hereof shall be disregarded.  If any
Option granted hereunder shall terminate, expire, or be canceled or surrendered
as to any Shares, such Shares shall thereafter be available for Awards under
Article V of the Incentive Plan.

4.                                       Director Fees.  Each Director may make
an election (a “Payment Election”) in accordance with this Section 4 to receive
all or a specified portion his or her Director Fees in Shares, and/or to defer
his or her receipt of such Director Fees.  A Payment Election shall be made in a
manner satisfactory to the Committee.  Generally, a Payment Election shall be
made by completing and filing the specified election form with the Secretary or
his or her designee within the period described in Section 4(a).  All elections
made in an election form are irrevocable, provided that any such election made
for any year may be revoked by a Director with respect to such year by providing
written notice of such revocation to the Fund prior to such year.


(A)                                  TIMING OF ELECTION.  EACH DIRECTOR WHO IS
SERVING ON THE BOARD AS OF JANUARY 1, 2007 (THE “EFFECTIVE DATE”) MAY MAKE A
PAYMENT ELECTION AT ANY TIME ON OR PRIOR TO THE EFFECTIVE DATE OR WITHIN 15 DAYS
AFTER THE EFFECTIVE DATE, UNLESS AN ELECTION MADE DURING SUCH PERIOD WOULD
RESULT IN THE CURRENT TAXATION OF SUCH PERSON PURSUANT TO SECTION 409A OF THE
CODE OR ANY GUIDANCE ISSUED THEREUNDER.  IF A PERSON BECOMES A DIRECTOR AFTER
THE EFFECTIVE DATE, SUCH DIRECTOR MAY MAKE A PAYMENT ELECTION (I) NO EARLIER
THAN THE DATE THAT IS 15 DAYS PRIOR TO THE DATE ON WHICH SUCH PERSON FIRST
BECOMES A DIRECTOR, AND (II) NO LATER THAN THE CLOSE OF THE DAY ON WHICH SUCH
PERSON FIRST BECOMES A DIRECTOR, UNLESS AN ELECTION MADE DURING SUCH PERIOD
WOULD RESULT IN THE CURRENT TAXATION OF SUCH PERSON PURSUANT TO SECTION 409A OF
THE CODE OR ANY GUIDANCE ISSUED THEREUNDER.  A DIRECTOR WHO DOES NOT MAKE A
PAYMENT ELECTION WHEN FIRST ELIGIBLE MAY MAKE A PAYMENT ELECTION BEFORE ANY
SUBSEQUENT CALENDAR YEAR IN ACCORDANCE WITH ADMINISTRATIVE PROCEDURES
ESTABLISHED WITH RESPECT TO THE DIRECTOR PLAN.


(B)                                 EFFECT AND DURATION OF ELECTION.  A PAYMENT
ELECTION SHALL APPLY TO DIRECTOR FEES PAYABLE AFTER THE DATE SUCH ELECTION IS
MADE AND SHALL BE DEEMED TO BE CONTINUING AND APPLICABLE TO ALL DIRECTOR FEES
PAYABLE IN SUBSEQUENT CALENDAR YEARS, UNLESS THE DIRECTOR REVOKES OR MODIFIES
SUCH ELECTION BY FILING A NEW ELECTION FORM BEFORE THE FIRST DAY OF ANY
SUBSEQUENT CALENDAR YEAR IN ACCORDANCE WITH ADMINISTRATIVE PROCEDURES
ESTABLISHED WITH RESPECT TO THE DIRECTOR PLAN, EFFECTIVE FOR ALL DIRECTOR FEES
PAYABLE ON AND AFTER THE FIRST DAY OF SUCH CALENDAR YEAR.


(C)                                  TIMING OF PAYMENT.  EACH PAYMENT ELECTION
FILED UNDER THIS SECTION 4 SHALL SPECIFY THE TIME(S) WHEN A DIRECTOR SHALL
RECEIVE HIS OR HER DIRECTORS FEES.  PURSUANT TO SUCH PAYMENT ELECTION, THE
DIRECTOR MAY ELECT TO RECEIVE HIS OR HER DIRECTOR FEES: (I) ON THE QUARTERLY
PAYMENT DATES ON WHICH SUCH DIRECTOR FEES ARE NORMALLY PAID TO A DIRECTOR; (II)
ON OR AS SOON AS ADMINISTRATIVELY FEASIBLE AFTER THE DATE ON WHICH THE DIRECTOR
INCURS A TERMINATION OF SERVICE; (III) ON OR AS SOON AS ADMINISTRATIVELY
FEASIBLE AFTER THE DATE SPECIFIED BY THE DIRECTOR; (IV) UPON A CHANGE IN
CONTROL; OR (V) UPON THE EARLIEST TO OCCUR OF TWO OR MORE OF THE EVENTS

2


--------------------------------------------------------------------------------





DESCRIBED IN  “(II),” “(III),” AND/OR “(IV)” ABOVE.  WITH RESPECT TO RECEIVING,
OR BEGINNING TO RECEIVE, A DISTRIBUTION IN ACCORDANCE WITH “(II),” “(III),”
“(IV),” OR “(V)” ABOVE, A DIRECTOR MUST ELECT TO RECEIVE SUCH DISTRIBUTION IN
THE APPLICABLE ELECTION FORM AND IN ACCORDANCE WITH SECTION 4.  IF A DIRECTOR
DIES BEFORE HIS OR HER DIRECTOR FEES HAVE BEEN DISTRIBUTED PURSUANT TO THIS
DIRECTOR PLAN, SUCH DIRECTOR FEES SHALL BE PAID AS SOON AS ADMINISTRATIVELY
FEASIBLE AFTER THE DIRECTOR’S DEATH, TO THE DIRECTOR’S BENEFICIARY IN ACCORDANCE
WITH SECTION 7.  NOTWITHSTANDING THE FOREGOING, IF A DIRECTOR HAS ELECTED TO
DEFER PAYMENT OR THE COMMENCEMENT OF PAYMENT OF HIS OR HER DIRECTOR FEES, AS
APPLICABLE, TO A SPECIFIED DATE IN ACCORDANCE WITH CLAUSE (III) OR CLAUSE (V)
ABOVE, AND THE DIRECTOR WISHES TO CHANGE SUCH DATE TO A LATER DATE, THE DIRECTOR
MAY ELECT TO CHANGE SUCH DATE BY DELIVERING AN ADDITIONAL ELECTION FORM TO THE
SECRETARY OR HIS OR HER DESIGNEE (“SECOND TIMING ELECTION”).  SUCH A SECOND
TIMING ELECTION MUST BE MADE AT LEAST TWELVE (12) MONTHS PRIOR TO THE ORIGINAL
PAYMENT DATE OR PAYMENT COMMENCEMENT DATE, AS APPLICABLE, AND MUST DEFER PAYMENT
OR THE COMMENCEMENT OF PAYMENTS OF DIRECTOR FEES, AS APPLICABLE, FOR AN
ADDITIONAL PERIOD OF NOT LESS THAN FIVE (5) YEARS AFTER THE APPLICABLE ORIGINAL
PAYMENT DATE OR PAYMENT COMMENCEMENT DATE.


(D)                                 FORM OF PAYMENT.  EACH PAYMENT ELECTION
FILED UNDER THIS SECTION 4 SHALL SPECIFY THE FORM(S) IN WHICH A DIRECTOR SHALL
RECEIVE HIS OR HER DIRECTORS FEES.  PURSUANT TO SUCH PAYMENT ELECTION, THE
DIRECTOR MAY ELECT TO RECEIVE HIS OR HER DIRECTOR FEES:  (I) IN CASH;
(II) SHARES WITH A FAIR MARKET VALUE EQUAL TO HIS OR HER DIRECTOR FEES; OR
(III) FIFTY PERCENT (50%) OF HIS OR HER DIRECTOR FEES IN CASH, AND SHARES WITH A
FAIR MARKET VALUE EQUAL TO FIFTY PERCENT (50%) OF HIS OR HER QUARTERLY DIRECTOR
FEES.  IF A DIRECTOR HAS ELECTED TO DEFER THE PAYMENT OF HIS OR HER DIRECTOR
FEES, A PAYMENT ELECTION FILED UNDER THIS SECTION 4 SHALL SPECIFY WHETHER THE
PAYMENT OF HIS OR HER DIRECTOR FEES IS TO BE SETTLED BY DELIVERING CASH AND/OR
SHARES TO THE DIRECTOR IN EITHER (I) A LUMP SUM, OR (II) SUBSTANTIALLY EQUAL
ANNUAL INSTALLMENTS OVER A PERIOD NOT TO EXCEED FIVE (5) YEARS.  ANY FRACTIONAL
SHARES CREDITED TO A DIRECTOR AT THE TIME OF A DISTRIBUTION SHALL BE PAID IN
CASH AT THE TIME OF SUCH DISTRIBUTION.  NOTWITHSTANDING THE FOREGOING, IF A
DIRECTOR HAS ELECTED TO DEFER THE PAYMENT OF HIS OR HER DIRECTOR FEES AND HE OR
SHE WISHES TO CHANGE THE MANNER IN WHICH SUCH DIRECTOR FEES ARE DISTRIBUTED, THE
DIRECTOR MAY ELECT TO CHANGE SUCH MANNER OF DISTRIBUTION BY DELIVERING AN
ADDITIONAL ELECTION FORM TO THE SECRETARY OR HIS OR HER DESIGNEE (“SECOND OPTION
ELECTION”).  SUCH A SECOND OPTION ELECTION MUST BE MADE AT LEAST 12 MONTHS PRIOR
TO THE ORIGINAL PAYMENT DATE OR PAYMENT COMMENCEMENT DATE, AS APPLICABLE, AND
MUST DEFER PAYMENT OR THE COMMENCEMENT OF PAYMENTS, AS APPLICABLE, FOR AN
ADDITIONAL PERIOD OF NOT LESS THAN 5 YEARS AFTER THE APPLICABLE ORIGINAL PAYMENT
DATE OR PAYMENT COMMENCEMENT DATE.


(E)                                  CREDITING OF DIVIDEND EQUIVALENTS.  WITH
RESPECT TO DEFERRED DIRECTOR FEES THAT ARE PAYABLE TO A DIRECTOR IN SHARES, UPON
THE COMPANY’S PAYMENT OF A CASH DIVIDEND TO ITS SHAREHOLDERS, THE NUMBER OF
WHOLE AND FRACTIONAL SHARES OTHERWISE PAYABLE TO SUCH DIRECTOR SHALL BE
INCREASED BY THE FAIR MARKET VALUE EQUIVALENT OF THE CASH DIVIDENDS THAT
OTHERWISE WOULD HAVE BEEN PAID ON THE NUMBER OF SUCH SHARES AS OF THE CLOSE OF
BUSINESS ON THE RECORD DATE FOR SUCH DIVIDEND.

5.                                       Automatic Grant of Options.

(a)                                  An Option to purchase 50,000 Shares shall
automatically be granted to each new Director (but not current Directors serving
as of the date of adoption of this Director Plan) on a nondiscriminatory basis
on the date such Director is initially elected or appointed a Director of the
Company.

(b)                                 Options automatically granted to  Directors
pursuant to this Section 5 shall be in addition to the Director Fees or any
other benefits with respect to the Director’s position with the Company or its
Subsidiaries.

(c)                                  An Option shall vest in four (4) equal
amounts of 12,500Shares per year overfour (4)years

3


--------------------------------------------------------------------------------




with the first 12,500 shares vesting upon grant.  The foregoing notwithstanding,
no Shares subject to a Director’s Option shall vest in any fiscal year in which
the Director attends less than seventy-five percent (75%) of the Board meetings
held for that fiscal year; failure to attend the requisite number of meetings
during a given fiscal year shall result in a forfeiture of the 12,500 Shares
subject to the Option that were eligible to vest in that year.  In the event a
Director ceases to serve as such for any reason, the unvested Shares subject to
the Option shall be forfeited, and the Option shall only be exercisable for the
number of Shares that vested prior to the Director ceasing to serve as a
Director.  If a Director dies before exercising his or her Option pursuant to
this Director Plan, such Option shall be transferred as administratively
feasible after the Director’s death, to the Director’s beneficiary in accordance
with Section 7.

(d)                                 Except for the automatic grants of Options
under subparagraph (a) of this Section 5 and the issuance of Shares to Directors
under Section 4 above, no Options or Shares shall otherwise be granted
hereunder, and the Board shall not have any discretion with respect to the grant
of Options or issuance of Shares within the meaning of Rule 16b-3 promulgated
under the Securities Exchange Act of 1934, as amended (the “1934 Act”), or any
successor rule.


6.                                       UNFUNDED STATUS.


(A)                                  GENERAL.  THE INTEREST OF EACH DIRECTOR IN
ANY DIRECTOR FEES DEFERRED UNDER THE PLAN SHALL BE THAT OF A GENERAL CREDITOR OF
THE COMPANY.  DEFERRED DIRECTOR FEES THAT ARE PAYABLE IN CASH AND OR SHARES,
SHALL AT ALL TIMES BE MAINTAINED BY THE COMPANY AS BOOKKEEPING ENTRIES
EVIDENCING UNFUNDED AND UNSECURED GENERAL OBLIGATIONS OF THE COMPANY.  EXCEPT AS
PROVIDED IN SECTION 6(B), NO MONEY OR OTHER ASSETS SHALL BE SET ASIDE FOR ANY
DIRECTOR.


(B)                                 TRUST.  TO THE EXTENT DETERMINED BY THE
COMPANY’S BOARD OF DIRECTORS, THE COMPANY MAY TRANSFER FUNDS NECESSARY TO FUND
ALL OR PART OF THE PAYMENTS UNDER THE DIRECTOR PLAN TO A DOMESTIC TRUST;
HOWEVER, THE ASSETS HELD IN ANY SUCH TRUST SHALL REMAIN AT ALL TIMES SUBJECT TO
THE CLAIMS OF THE GENERAL CREDITORS OF THE COMPANY.  NO DIRECTOR OR BENEFICIARY
SHALL HAVE ANY INTEREST IN THE ASSETS HELD IN ANY SUCH TRUST OR IN THE GENERAL
ASSETS OF THE COMPANY OTHER THAN AS A GENERAL, UNSECURED CREDITOR.  ACCORDINGLY,
THE COMPANY SHALL NOT GRANT A SECURITY INTEREST IN THE ASSETS HELD BY ANY SUCH
TRUST IN FAVOR OF ANY DIRECTOR, BENEFICIARY OR CREDITOR.

7.                                       Designation of Beneficiary.  Each
Director may designate, on a form provided by the Committee, one or more
beneficiaries to receive payment of the Director’s deferred Director Fees and
Options, if applicable, in the event of such Director’s death.  The Company may
rely upon the beneficiary designation list filed with the Committee, provided
that such form was executed by the Director or his or her legal representative
and filed with the Committee prior to the Director’s death.  If a Director has
not designated a beneficiary, or if the designated beneficiary is not surviving
when a payment is to be made to such person under the Plan, the beneficiary with
respect to such payment shall be the Director’s estate.

8.                                       Administration.

(a)                                  General Administration; Establishment of
Committee.  Subject to the terms of this Section 8, the Director Plan shall be
administered by the Board or such committee of the Board as is designated by the
Board to administer this Director Plan (the “Committee”).  The Committee shall
consist of not fewer than two persons.  Any member of the Committee may be
removed at any time, with or without cause, by resolution of the Board. Any
vacancy occurring in the membership of the Committee may be filled by
appointment by the Board.  At any time there is no Committee to administer this
Director Plan, any references in this Director Plan to the Committee shall be
deemed to refer to the Board.

4


--------------------------------------------------------------------------------




Membership on the Committee shall be limited to those members of the Board who
are “outside directors” under Section
162(m) of the Internal Revenue Code of 1986, as amended (the “Code”) and
“non-employee directors” as defined in Rule 16b-3 promulgated under the 1934 Act
only in the event the Common Stock should ever be registered under the 1934
Act.  The Committee shall select one of its members to act as its Chairman.  A
majority of the Committee shall constitute a quorum, and the act of a majority
of the members of the Committee present at a meeting at which a quorum is
present shall be the act of the Committee.

(b)                                 Authority of the Committee.  The Committee,
in its discretion, shall (i) interpret this Director Plan, (ii) prescribe,
amend, and rescind any rules and regulations necessary or appropriate for the
administration of this Director Plan, and (iii) make such other determinations
or certifications and take such other action as it deems necessary or advisable
in the administration of this Director Plan.  Any interpretation, determination,
or other action made or taken by the Committee shall be final, binding, and
conclusive on all interested parties.  The Committee’s discretion set forth
herein shall not be limited by any provision of this Director Plan, including
any provision which by its terms is applicable notwithstanding any other
provision of this Director Plan to the contrary.

The Committee may delegate to officers of the Company, pursuant to a written
delegation, the authority to perform specified functions under this Director
Plan.  Any actions taken by any officers of the Company pursuant to such written
delegation of authority shall be deemed to have been taken by the Committee.

9.                                       Duration, Amendment and Termination.

(a)                                  Duration.  This Director Plan shall
continue in effect until terminated in accordance with Section 9(b) or until
such time as the Incentive Plan is terminated.

(b)                                 Amendment and Termination.  The Director
Plan may be terminated or amended in any respect by resolution adopted by
two-thirds of the Board.  Notwithstanding anything contained in this Director
Plan to the contrary, unless required by law, no action contemplated or
permitted by this Section 9(b) shall adversely affect any rights of Directors or
obligations of the Company to Directors with respect to any Options, Shares or
other compensation theretofore granted under this Director Plan without the
consent of the affected Director.

(c)                                  Form of Amendment.  The form of any
amendment or termination of the Director Plan shall be a written instrument
signed by a duly authorized officer or officers of the Company, certifying that
the amendment or termination has been approved by at least two-thirds of the
Board.

10.                                 Successors.  Except as otherwise provided in
the Incentive Plan with respect to Options and Shares, the terms and provisions
of this Director Plan shall not be binding on any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company.

11.                                 Adjustment Provisions.  In the event of
areorganization, recapitalization, stock split, stock dividend, spin-off,
combination, corporate exchange, merger, consolidation or other change in the
Common Stock or any distribution to shareholders of Common Stock other than cash
dividends or any similar transaction that affects the fair value of an award of
Options or Shares, then the Committee shall adjust the type and number of Shares
awarded to a Director (either as part of an Option or in lieu of cash Director
Fees) so that the fair value of such award immediately after the transaction or
event is equal to the fair value of the award immediately prior to the

5


--------------------------------------------------------------------------------




transaction or event.  Such adjustment shall be made in accordance with the
rules of any securities exchange, stock market, or stock quotation system to
which the Company is subject.  Notwithstanding the foregoing, no such adjustment
shall be made or authorized to the extent that such adjustment would cause the
Director Plan or any deferred Director Fees thereunder to violate Section 409A
of the Code.

12.                                 Miscellaneous Provisions.

(a)                                  No Right to Continued Employment.  Neither
this Director Plan, the Incentive Plan, nor any Options, Shares or other
compensation granted thereunder shall confer upon any Director the right to
continue to serve as a Director.

(b)                                 Indemnification of Board and Committee.  No
member of the Board or the Committee, nor any officer or employee of the Company
acting on behalf of the Board or the Committee, shall be personally liable for
any action, determination, or interpretation taken or made in good faith with
respect to this Director Plan, and all members of the Board and the Committee,
each officer of the Company, and each employee of the Company acting on behalf
of the Board or the Committee shall, to the extent permitted by law, be fully
indemnified and protected by the Company in respect of any such action,
determination, or interpretation.

(c)                                  Effect of the Plan.  Neither the adoption
of this Director Plan nor any action of the Board or the Committee shall be
deemed to give any person any right to be granted Options, Shares or other
compensation or any other rights except as may be evidenced by this Director
Plan, or any amendment thereto, duly authorized by the Committee and executed on
behalf of the Company, and then only to the extent and upon the terms and
conditions expressly set forth therein.

(d)                                 Compliance With Other Laws and Regulations. 
Notwithstanding anything contained herein to the contrary, the Company shall not
be required to sell or issue Shares under any Options, Shares or other
compensation if the issuance thereof would constitute a violation by the
Director or the Company of any provisions of any law or regulation of any
governmental authority or any national securities exchange or inter-dealer
quotation system or other forum in which Shares are quoted or traded (including
without limitation Section 16 of the 1934 Act in the event the Shares should
ever be registered under the 1934 Act and Section 162(m) of the Code); and, as a
condition of any sale or issuance of Shares hereunder, the Committee may require
such agreements or undertakings, if any, as the Committee may deem necessary or
advisable to assure compliance with any such law or regulation.  The Director
Plan, the Options, Shares or other compensation provided hereunder, and the
obligation of the Company to sell and deliver Shares, shall be subject to all
applicable federal and state laws, rules and regulations and to such approvals
by any government or regulatory agency as may be required.

(e)                                  Governing Law.  The validity,
interpretation, construction and performance of this Director Plan shall in all
respects be governed by the laws of the State of Texas.

(f)                                    Tax Requirements; Employee Directors. 
The Company shall have the right to deduct from all amounts paid in cash or
other form in connection with this Director Plan, any Federal, state, local, or
other taxes required by law to be withheld in connection with the Options,
Shares or other compensation provided hereunder.  The Company may, in its sole
discretion, also require an Employee Director receiving Shares issued hereunder
to pay the Company the amount of any taxes that the Company is required to
withhold in connection with the Employee Director’s income arising with respect
to such Shares.  Such payments shall be required to be made when requested by
Company and may be required to be made prior to the delivery of any certificate
representing Shares.  Such payment may be made (i) by the delivery of cash to
the Company in an

6


--------------------------------------------------------------------------------




amount that equals or exceeds (to avoid the issuance of fractional shares under
(iii) below) the required tax withholding obligations of the Company; (ii) if
the Company, in its sole discretion, so consents in writing, the actual delivery
by the exercising Employee Director to the Company of Shares that the Employee
Director has not acquired from the Company within six (6) months prior to the
date of payment, which shares so delivered have an aggregate Fair Market Value
that equals or exceeds (to avoid the issuance of fractional shares under (iii)
below) the required tax withholding payment; (iii) if the Company, in its sole
discretion, so consents in writing, the Company’s withholding of a number of
Shares to be delivered upon the exercise of an Option, which shares so withheld
have an aggregate fair market value that equals (but does not exceed) the
required tax withholding payment; or (iv) any combination of (i), (ii), or
(iii).  The Company may, in its sole discretion, withhold any such taxes from
any other cash remuneration otherwise paid by the Company to the Employee
Director.

(g)                                 Section 409A of the Code; Delay of
Payments.  The terms of this Director Plan have been designed to comply with the
requirements of Section 409A of the Code, where applicable, and shall be
interpreted and administered in a manner consistent with such intent.  Any
Options, Shares or other compensation which constitutes deferred compensation
under Section 409A of the Code shall not have the time or schedule of any
payment thereunder accelerated, except as permitted under the guidance issued
under Section 409A of the Code.  Notwithstanding anything to the contrary in
this Plan, (i) if upon a Director’s Termination of Service, the Director is a
“specified employee” within the meaning of Section 409A of the Code, and the
deferral of any amounts otherwise payable under this Director Plan as a result
of the Director’s Termination of Service is necessary in order to prevent any
accelerated or additional tax to the Director under Section 409A of the Code,
then the Company will delay the payment of any such amounts hereunder until the
date that is six (6) months following the date of the Director’s Termination of
Service (“Termination Date”), at which time any such delayed amounts will be
paid to the Director in a single lump sum, with interest from the date otherwise
payable, at the prime rate as published in The Wall Street Journal on the
Director’s Termination Date, and (ii) if any other payments of money or other
benefits due to the Director hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be delayed if such delay will make such payment or other
benefits compliant under Section 409A of the Code.

(h)                                 Assignability.  Except as otherwise provided
herein and in the Incentive Plan, no Options or rights to receive Shares or
other compensation provided hereunder may be transferred, assigned, pledged,
hypothecated or otherwise conveyed or encumbered other than by will or the laws
of descent and distribution.

A copy of this Plan shall be kept on file in the office of the Company at 12377
Merit Drive, Suite 1700, Dallas, Texas, United States, or any successor location
of the Company’s principal executive offices.

***************

7


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this instrument to be executed as of
January 1, 2007, by its Chairman and Chief Executive Officer and Secretary
pursuant to prior action taken by the Board.

 

EXCO RESOURCES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Douglas H. Miller

 

 

 

Name:  Douglas H. Miller

 

 

 

Title: Chairman and Chief Executive Officer

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ William L. Boeing

 

 

 

 

 

William L. Boeing

 

 

 

 

Vice President, General Counsel and Secretary

 

 

 

 

 

8


--------------------------------------------------------------------------------